Allen, C.J.,
dissenting. The conduct for which the defendants stand convicted was not in violation of the regulation and not criminal under the evidence presented. The regulation did not set a possession limit for moose, nor could the Board have promulgated such a limit in light of the express statutory authority contained in 10 V.S.A. § 4785 to possess moose in this state, if legally taken in another state or country.* The regulation simply prohibits the taking of moose in this state. Mere possession, the grava*371men of the crime here charged, is not prohibited by the regulation, and is expressly permitted by statute.
I would reverse.

 § 4785. Deer, elk, moose, caribou; importation
A person may transport into and possess in this state a wild deer, elk, moose or caribou, legally taken in another state or country, provided such person shall within seventy-two hours after transporting such a deer, elk, moose or caribou, into the state, obtain a permit from the commissioner to possess same.